Marston, C. J.
This case comes before us upon a very unsatisfactory record. The defendant levied upon certain property by virtue of an execution against James Richardson, the husband of the plaintiff, and recovered a judgment for the full amount of his lien. James Richardson had in 1876 leased a farm from James Johnsonj under which one-half the stock and crops raised thereon belonged to Johnson. James Richardson on December 23, 1878, gave to James Johnson a chattel mortgage upon his, Richardson’s half, to secure the payment of $593. December 23, 1878, Richardson and Johnson had a settlement. Richardson sold to Johnson his interest in the property, and at the same time Johnson leased the farm upon similar terms to Mrs. Richardson, the plaintiff, sold her the property, and took back a mortgage thereon for $593.20, due in one year. There was no change in the possession of the farm and James Richardson continued to cultivate it as before. Certain crops were grown thereon while Mrs. Richardson held the lease, and, although the date of the levy is not given, it was upon the crops thus raised, and upon some of the personal property conveyed to her by Johnson, that the levy was made.
Mrs. Richardson claimed that some of the property levied upon not only belonged to her but that her husband never had any interest therein, and the jury seems to have so *340found. She also claimed that one undivided half of the other property levied upon was that of Johnson, in wlxich her husband had no interest at any time, and that as to the undivided half which she acquired from her husband through Johnson the amount of the chattel mortgage should be deducted, and the defendant be entitled to a judgment for the balance only, if anything.
It is almost needless to add, after what has been said, that the sheriff claimed that the sale from James Richardson to Johnson and by the latter to Mrs. Richardson were fraudulent and void as to the creditors of James Richardson. Under the evidence and the verdict the jury must have found the mortgage given by James Richardson to Johnson not genuine, as such questions were submitted to the jury, although not a particle of evidence can be found, or even a claim made, questioning that instrument.
We need not go beyond this, at present. For this error the judgment must be revei’sed with costs and a new trial ordered.
The other Justices concurred.